Citation Nr: 0020553	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  93-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).

2.  Entitlement to service connection for rheumatoid 
arthritis involving multiple joints, including the hands, 
wrists, shoulder, knees, hips , low back, feet, and ankles. 

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for Morton's neuroma 
involving both feet. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 RO decision which denied the 
veteran's claims of service connection for SLE, rheumatoid 
arthritis (involving multiple joints, including the hands, 
wrists, shoulders, hips, low back, knees, ankles, and feet), 
sinusitis, rhinitis, and Morton's neuroma of both feet.  In 
February 1994, the veteran testified at a Board hearing held 
in Washington, D.C.  In November 1995, the Board remanded the 
veteran's claims to the RO for further development.  In 
February 2000, the veteran presented testimony at another 
Washington, D.C. Board hearing.

The appellant has presented a claim for service connection 
for temporomandibular joint syndrome, which has not been 
developed by the RO.  The RO should take appropriate action 
in response to the claim for service connection for 
temporaomandibular joint syndrome.

It is noted that the veteran properly appealed a claim of 
service connection for bilateral carpal tunnel syndrome to 
the Board; however, such a claim was granted in August 1999.  
As an award of service connection is considered a full grant 
of benefits on appeal, this matter, too, is not before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


REMAND

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
chronic disability, including rheumatoid arthritis and SLE, 
if such are shown to be manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  


SLE and Rheumatoid Arthritis

In its November 1995 remand, the Board directed the RO to 
schedule the veteran for an examination by a certified 
specialist in rheumatic diseases to determine the nature and 
etiology of any connective tissue disease (e.g. SLE and 
rheumatoid arthritis).  Pursuant to the Board's remand, in 
June 1996, David J. Nashel, M.D., Chief, Rheumatology 
Section, Georgetown University, reviewed the claims file and 
examined the veteran.  He diagnosed the veteran as having 
rheumatoid arthritis.  As to the etiology of this condition, 
Dr. Nashel opined that he could not find clear cut evidence 
that rheumatoid arthritis or chronic connective tissue 
disease started while the veteran was on active duty.  It was 
acknowledged that the veteran claimed she had joint pain 
while she was pregnant during her period of active duty; 
however, Dr. Nashel commented that there was no documentation 
of such in her medical records.  It was pointed out that the 
veteran was first seen for complaints of persistent 
polyarthralgias/polyarthritis in July 1985 (which is within 
one year of her service discharge).  Finally, Dr. Nashel 
opined that if new service medical records were unearthed, 
which corroborated the veteran's allegations, his conclusion 
might change.  With respect to SLE, it was concluded that 
there was no evidence at present or in the past that the 
veteran ever had such a condition.

In July 1998, the veteran underwent a VA examination, 
following which she was diagnosed as having both rheumatoid 
arthritis and SLE.  It was reported that she had been 
diagnosed as having SLE in September 1985 (within one year of 
her service discharge) and had been diagnosed as having 
rheumatoid arthritis two years later.  

In an October 1998 addendum to the July 1998 examination 
report (discussed above), a VA examiner noted that the claims 
file had not been available at the time he conducted the July 
1998 examination.  He said he had now completed a review of 
the veteran's medical records and that such revealed that the 
earliest mention of SLE was probably in March 1985.  He also 
noted that the overall picture of the veteran's arthritis was 
quite complicated.  As such, he recommended that she undergo 
an evaluation by a rheumatologist for further clarification 
of the issues raised in the Board's remand.

In December 1998, the veteran underwent a VA peripheral 
nerves examination and it was noted that she had a history of 
advanced connective tissue disease with lupus and rheumatoid 
arthritis with multifocal joint deformities.  An examination 
was performed, and such focused on the veteran's carpal 
tunnel syndrome.  No conclusions were made with respect to 
either SLE or rheumatoid arthritis.  

In a March 1999 addendum to the December 1998 examination 
report (discussed above), a VA examiner noted that he had 
reviewed the claims file and concluded that the veteran's 
"connective tissue disorder rheumatoid arthritis" began 
during the latter phase of her military service and/or within 
the presumptive 1 year period following her military service.  
It is noted that the VA examiner, who rendered the 
aforementioned opinion, is not a rheumatologist and did not 
provide a rationale for his conclusion.

Other evidence on file includes numerous medical records from 
Rosalia M. Lomeo, M.D, who has provided the veteran with 
routine rheumatologic care since 1992.  She is of the opinion 
that the veteran has rheumatoid arthritis but does not have 
SLE.  She is also of the opinion that the veteran's arthritis 
may have been exacerbated by the strenuous activity she 
endured while in the Air Force.  

In sum, the record is replete with conflicting opinions 
regarding the existence and etiology of SLE and rheumatoid 
arthritis.  As such, it is concluded that another examination 
is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Additionally, an attempt should be made to secure additional 
relevant medical records, including any outstanding service 
medical records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).


Sinusitis and Rhinitis

Like the aforementioned claims, the Board remanded the claims 
of service connection for sinusitis and rhinitis to the RO so 
that the veteran could be scheduled for an examination by an 
ear, nose, throat (ENT) specialist to determine the nature 
and etiology of any sinus condition and rhinitis.  Pursuant 
to the Board's remand, a VA examination was performed in 
November 1998.  The examination report notes that the veteran 
had no significant history of chronic sinusitis and sinusitis 
was not among the diagnoses.  (It is noted that other 
evidence on file, dated in the 1990s, is suggestive of 
sinusitis.)  Allergic rhinitis was diagnosed; however, the 
etiology of such was not specified.  In sum, it is concluded 
that the VA examiner failed to provide an adequate opinion 
regarding the existence and etiology of the veteran's 
sinusitis and rhinitis.  As the requisite opinion was not 
obtained, the case must be remanded to the RO so that such a 
matter can be addressed.  Stegall v. West, 11 Vet. App. 268 
(1998); Green, supra.  Additionally, relevant medical records 
should be obtained prior to appellate review of this matter.  
Murincsak, supra.



Morton's Neuroma Involving Both Feet

With respect to the claim of service connection for Morton's 
Neuroma, it is noted that the nature and etiology of such 
condition is unclear; as such, another more comprehensive VA 
examination is warranted, as is a collection of relevant 
medical records.  Green, supra; Murincsak, supra.

The law requires full compliance with all orders in this 
remand.  Stegall, supra.  Although the instructions in this 
remand should be carried out in a logical chronological 
sequence, no instruction in this remand may be given a lower 
order of priority in terms of the necessity of carrying out 
the instruction completely.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should request the veteran's 
complete service medical records from the 
National Personnel Records Center (NPRC), 
particularly including any records 
relating to her pregnancies.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including any outstanding 
treatment records regarding SLE, 
rheumatoid arthritis, sinusitis, 
rhinitis, or Morton's neuroma from 
Fredericksburg Ambulatory Surgery Center, 
Fredericksburg Orthopaedic Associates, 
the Medical Center at Elmendorf Air Force 
Base in Anchorage, Alaska, San Bernardino 
Medical Group, Inc., the VA facilities in 
California (specifically, Loma Linda), 
the District of Columbia, Maryland, and 
Virginia, John Greenhalgh, M.D, Robert 
Lee Johnson, M.D., Rosaleo M. Lomeo, 
M.D., Dr. Suzi, and Clara Belle Wheeler, 
M.D.

4.  The RO should take any necessary 
steps to have the veteran undergo an 
examination by a rheumatologist relative 
to her claim for service connection for 
SLE and rheumatoid arthritis.  All 
studies deemed appropriate, including X-
rays should be performed, and all 
findings should be set forth in detail.  
It is requested that the examiner review 
the claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

a.  The examiner should state whether the 
veteran has SLE and/or rheumatoid 
arthritis.

b.  If she has SLE and/or rheumatoid 
arthritis, the examiner should state a 
medical opinion as to the date of onset 
of such.

c.  If she has SLE and/or rheumatoid 
arthritis, the examiner should indicate 
whether it is at least as likely as not 
that such are etiologically related to 
any disease or injury the appellant had 
in service.

d.  If, in the medical opinion of the 
examiner, the appellant has SLE and/or 
rheumatoid arthritis that began before 
service, the examiner should also state 
whether it is at least as likely as not 
that the SLE and/or rheumatoid arthritis 
increased in severity while the appellant 
was in service beyond the natural 
progress of the disease.

5.  The veteran should undergo an 
examination by an ENT specialist.  All 
studies deemed appropriate, including X-
rays should be performed, and all 
findings should be set forth in detail.  
It is requested that the examiner review 
the claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

a.  The examiner should indicate whether 
the veteran has sinusitis and/or 
rhinitis.

b.  If she has sinusitis and/or rhinitis 
the examiner should state a medical 
opinion as to the date of onset of such.

c.  If she has rhinitis and/or sinusitis, 
the examiner should also state whether it 
is at least as likely as not such 
conditions are etiologically related to a 
disease or injury the veteran had in 
service.

d.  If, in the medical opinion of the 
examiner, the veteran has rhinitis and/or 
sinusitis that began before the veteran's 
active service, the examiner should also 
state whether it is at least as likely as 
not that such conditions increased in 
severity in service beyond the natural 
progress of the disease.

6.  The veteran shoulder undergo a 
neurological examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  It is requested that the 
examiner review the claims folder and a 
copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a.  Does the veteran have Morton's 
neuroma involving the feet, and/or 
residuals of such?

b.  If she does have Morton's neuroma, 
the examiner should state a medical 
opinion as to the time of onset of the 
Morton's neurome?

c.  If she has Morton's neuroma, the 
examiner should also state whether it is 
at least as likely as not that such is 
etiologically related to a disease or 
injury the veteran had in service.

d.  If she has Morton's neuroma, the 
examiner should also state whether it is 
at least as likely as not that such 
increased in severity in service beyond 
the natural progress of the disease.

The veteran must be properly informed of 
all of her scheduled VA examinations, and 
she should be given notice of the 
consequences of failure to report for the 
examination(s), including an explanation 
of the provisions of 38 C.F.R. § 3.655.  
If the veteran does not report for the 
examination(s), the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination(s).

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to her satisfaction, she and 
her representative should be sent 
supplemental statement of the case.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

